Citation Nr: 1801180	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006. 

This appeal is before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his service-connected PTSD is worse than what is reflected by his currently assigned rating.  Specifically, his representative avers in the November 2017 appellant brief that the Veteran's "PTSD symptoms are worse that is reflected in the most recent VA examination and that the examination did not accurately reflect the severity of his disability.  By granting IU [individual unemployability], the VA has acknowledged that there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts."  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA examination in May 2014 and claims his PTSD has gotten worse since that time, he should be afforded a VA examination to assess the current nature, extent and severity of his PTSD.  




Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from Loma Linda from May 2014 to the present.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected PTSD.  

3.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

